DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of the species of the combination of genes recited in claim 13 – i.e., AFMID, ALOX5, BATF, CD24, CD80, CDK5R1, EBI3, GAMT, GPR137B, IL21R, IRF4, JCHAIN, LY75, MIR155HG, MYC, OR13A1, PEG10, QRSL1, RFFL, RGCC, SEMA7A, SGPP2, SLC25A27, SMIM14, SNHG19, STAT3, SYBU, TNFSF8, VASP, and VOPP1 - in the reply filed on 14 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In the reply, Applicant states that claims 1-7 and 19 are generic.
	It is acknowledged that the restriction requirement of 29 November 2021 also stated that claims 1-7 and 19 are generic. However, upon further consideration, each of the claims is considered to be limited to the species of one or more the genes listed in Tables 1-4 of the specification / recited in claims 8-18. As discussed below, the specification states:
“[0057] By "gene expression profile" or "signature" as used herein, is meant data generated from one or more genes listed in any of Tables 1 to 4 that make up a particular gene expression pattern that may be reflective of level of expression, cell lineage, stage of differentiation, or a particular phenotype or mutation….
“[0059] In some embodiments, a gene expression profile can be prepared by generating data relating to the level of expression of Lymph3x genes, as set forth in Table 6 and described in PCT publication WO/2018/231589, Staudt et al., published Dec. 20, 2018, in addition to the two or more genes listed in in any of Tables 1 to 4.”

	Thus, claims 1-7 and 19 do not encompass detecting the expression of any gene, but rather the expression / “data related to” one or two of the genes in Tables 1-4, alone or together with one or more of the genes in Table 6.
Claim Status
3.   Claims 1-19 are pending.
	Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claims 15 and 16 require genes in addition to the elected combination of genes and thereby encompasses non-elected species.
Claims 1-14 and 17-19 read on the elected invention and have been examined herein. It is noted that the claims encompass the non-elected subject matter of the individual genes and various combinations of one or more or five or more of the genes, other than the elected combination of the 30 genes in claim 13.  Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 

Objection to Drawings / Objection to the Specification
4. The drawings are objected to under 37 CFR 1.83(a).  The specification describes the figures, for example Figures 9B and 11B, in terms of particular colors – i.e. purple. However, the figures have been filed in black and white. Thus, the description of the 
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. Note that color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See MPEP 608.02(VIII).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  

The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Additionally, Figure 12 is objected to because the names of the genes listed in this figure are not readable. 
Appropriate correction is required.	

	Improper Markush Grouping Rejection
5. Claims 1-12, 14 and 17-19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the 
	The Markush groupings of the AFMID, ALOX5, BATF, CD24, CD80, CDK5R1, EBI3, GAMT, GPR137B, IL21R, IRF4, JCHAIN, LY75, MIR155HG, MYC, OR13A1, PEG10, QRSL1, RFFL, RGCC, SEMA7A, SGPP2, SLC25A27, SMIM14, SNHG19, STAT3, SYBU, TNFSF8, VASP, and VOPP1 genes and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons. (See paragraph 2 above regarding the interpretation of the language of determining a positive or negative DHIT signature).  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (See MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common 
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being indicative of a positive or negative double hit (DHIT) signature of a B-cell lymphoma or the prognosis of a B-cell lymphoma. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	Note that claim 13 is not rejected herein because claim 13 recites a single grouping / combination of genes and does not recite a grouping of alternative genes (i.e. “one or more of” the recited genes).

Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of the genes and responsiveness of an aggressive B-cell lymphoma to treatment (R-Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the steps of “selecting a therapy for a subject,” “determining the molecular subgroup of the subject” based on a positive or negative DHIT signature; “identifying the subject with the aggressive B-cell lymphoma” as a candidate for treatment, “determining” the prognosis of a subject,” “providing a gene expression profile,” and “classifying said sample.  Neither the specification nor the claims set forth a limiting definition for “selecting,” "determining," “identifying,” “providing” or “classifying” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the recited steps is that they may be performed by mental processes. For example, one may make mental conclusions regarding the selection of a therapy, the classification of a subject as DHIT-pos or DHIT-neg, the identification of a subject as a candidate for a particular therapy or 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). Claims 1-7, 9, 18 and 19 do not recite any additional non-patent-ineligible steps since all of the steps of the claims are abstract steps / processes. The additionally recited steps in claims 8, 10-14 and 17 of providing a test sample and detecting a gene expression profile in a sample from the subject is part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 For example, the claims do not practically apply the recited law of nature by including a step of administering the R-CHOP therapy to the subject after assaying a sample obtained from the subject to determine that the subject has a DHITsig-neg aggressive B-cell lymphoma. 
	In particular, regarding the recitation of “prescribing,” Applicant’s attention is directed to MPEP 2106.04(d)(2) which states: 
a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” (Emphasis added).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Claims 1-7, 9, 18 and 19 do not recite any additional non-patent-ineligible steps since the claims do not recite any active, transformative steps. Regarding claims 8, 10-14 and 17, the claims encompass performing any assay that determines a gene expression profile. Methods for assaying for gene expression levels were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification which state “Any suitable quantification method as described herein or known in the art can be used, such as without limitation, PCR, quantitative RT-PCR, real-time PCR, digital PCR, RNA amplification, in situ hybridization, immunohistochemistry, immunocytochemistry, FACS, SAGE, RNAseq, etc.”
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 and 17-19 are indefinite over the recitation of the acronym “DHIT.” Acronyms may have many different meanings in the art and it is unclear as to what particular meaning is intended to be encompassed by “DHIT.” Each of the independent claims which recite “DHIT” should be amended to recite “double hit (DHIT).”
Claims 1-8, 11-14, 17 and 19 are indefinite over determining the molecular subgroup of the aggressive B-cell lymphoma, wherein the molecular subgroup is DHITsig-pos or DHITsig-neg. It is unclear as to the criteria for making such a determination. The specification (para [0057]) states that a "gene expression profile" or "signature" as used herein, is meant data generated from one or more genes listed in any of Tables 1 to 4 that make up a particular gene expression pattern that may be reflective of level of expression, cell lineage, stage of differentiation, or a particular 
Similarly, claims 9, 10 and 18 are indefinite over the recitations of classifying the test sample as having a DHITsig-pos or DHITsig-neg B-cell lymphoma based on the gene expression profile because the claims do not clearly define what constitutes the 
Claim 4 is indefinite over the recitation of “an alternate therapy.” This phrase is not clearly defined in the specification or the claim and there is no art limiting definition for this phrase. It is unclear as to what the therapy is different from or an alternate of and thereby the metes and bounds of the claimed subject matter are not clear.
Claim Rejections - 35 USC § 112(a) - Enablement
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the 
Claims 1-8, 11-14, 17 and 19 are drawn to a methods for selecting a therapy for a subject comprising determining the molecular subgroup of an aggressive B-cell lymphoma, wherein the molecular subgroup is DHITsig-pos or DHITsig-neg and the therapy is selected based on the determination of the molecular subgroup. The claims do not clarify the criteria for determining that a subject has B-cell lymphoma is DHITsig-pos or DHITsig-neg. 
The specification (para [0057]) states that a "gene expression profile" or "signature" as used herein, is meant data generated from one or more genes listed in any of Tables 1 to 4 that make up a particular gene expression pattern that may be reflective of level of expression, cell lineage, stage of differentiation, or a particular phenotype or mutation.” The specification goes on to state “[0059] In some embodiments, a gene expression profile can be prepared by generating data relating to the level of expression of Lymph3x genes, as set forth in Table 6 and described in PCT publication WO/2018/231589, Staudt et al., published Dec. 20, 2018, in addition to the two or more genes listed in in any of Tables 1 to 4.”
However, the claims do not clarify what data “relating” to the expression of one or more of the genes listed in Tables 1-4 alone, or in combination with the data for one or more of the genes in Table 6, is used to characterize the B-cell lymphoma as DHITsig-pos or DHITsig-neg. It is unclear as to what type of data, other than the actual 
While claims 8 and 11-14 recite that determining the molecular subgroup comprises preparing a gene expression profile from a test sample from the subject for one or more of the listed genes, these claims do not set forth the criteria for determining that an aggressive B-cell lymphoma has a DHITsig-pos or DHITsig-neg based on the expression profile of the one or more genes. 
Similarly, claims 9 and 18 are drawn to methods for determining the prognosis of a subject, wherein a B-cell lymphoma having a DHITsig-pos classification is predicted to have a poor prognosis and a B-cell lymphoma with a DHITsig-neg classification is predicted to have a good prognosis. Claim 10 is directed to a method for classifying an aggressive B-cell lymphoma as DHITsig-pos or DHITsig-neg based on the gene expression profile of the recited genes (i.e., the elected invention is limited to the 30 genes in claim 13). However, these claims also do not provide any specific gene expression profiles that are indicative of a DHITsig-pos or DHITsig-neg aggressive B-cell lymphoma.
The specification at Tables 1 and 3 list 104 genes whose expression level was used to characterize aggressive B-cell lymphomas as DHITsig-pos or DHITsig-neg. Tables 2 and 4 provide a subgroup of 30 of these genes which were used to characterize aggressive B-cell lymphomas as DHITsig-pos or DHITsig-neg. The specification further teaches:
[0149] To validate the association between the DHITsig and HGBL-DH/TH-BCL2, DLBCL90 was applied to 88 tFL with DLBCL morphology. Within these 88 tFL cases, 11 of the 25 DHITsig-pos tumors were HGBL-DH/TH-BCL2 compared with 0/50 in the DHITsig-neg group. Within the DHITsig-ind group, 4/13 tumors were HGBL-DH/TH-

However, it is not clear as to whether the gene expression profile provided in Figure 5A for the 104 genes in HGBL-DH/TH tumors is considered to constitute the gene signature of a DHITsig-pos aggressive B-cell lymphoma. While the specification teaches that the DHITsig-pos aggressive B-cell lymphomas were more frequently characterized as HGBL-DH/TH-BCL2 than DHITsig-neg aggressive B-cell lymphomas and “DHITsig-ind” aggressive B-cell lymphomas, the specification does not teach that the expression pattern in Figure 5A constitutes a DHITsig-pos gene expression pattern.
Further, the claims include determining the expression level of one of or two of or five of the genes listed in Tables 1-4, or using some other type of data relevant to one or two or five or more of these genes. However, the specification does not provide any evidence to support the contention that the expression level (or another form of data relevant thereto) of a single gene or two genes or five of the genes in Tables 1-4 can be used alone to accurately characterize an aggressive B-cell lymphoma as DHITsig-pos or DHITsig-neg.
The specification does not provide sufficient guidance to enable the skilled artisan to make and use the claimed invention since it is unclear as to what gene expression profile of the elected 30 genes (or with respect to the non-elected subject matter, any one or two or five of the genes listed in Tables 1-4) constitutes a gene expression profile indicative of a DHITsig-pos aggressive B-cell lymphoma or indicative of a DHITsig-neg aggressive B-cell lymphoma.

The claims also include assaying for the level of protein expressed by 30 genes in Tables 2 and 3 (or one or more of the 104 genes listed in Tables 1 and 4, with respect to the non-elected species), as well as methods that assay any type of sample for the RNA and protein levels. 
However, all data provided in the specification is with respect to RNA levels detected in B-cell lymphoma samples. a change in gene copy number or a change in the level of mRNA or protein as indicative of whether any p38 MAPK inhibitor therapy is beneficial or contraindicated.	
There is no evidence of record to show that an increase or decrease in the protein levels expressed by the recited genes can be used to classify a B-cell lymphoma as DHITsig-pos or DHITsig-neg.
The unpredictability in the art is supported by the teachings of Tuttle et al (PLoS ONE. Jan 2014. 9: e87325). Tuttle detected hPL / CSH mRNA overexpression in breast cancer, but the mRNA was not translated into protein and no hPL / CSH protein was detectable in primary breast cancer or breast cancer cell lines (p. 2, col. 1). It is stated that “This raises a cautionary note for previous studies that rely exclusively on gene expression without confirmation at protein levels” (p. 2, col. 1).  It is further stated that 
Similarly, the teachings of Chen et al (Molecular & Cellular Proteomics. 2002. 1: 304-313) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Chen reported that “it is not possible to predict overall protein expression levels based on average mRNA abundance in lung cancer samples” (p. 311, col. 2 to p. 312, col. 1). Even for those proteins which did show a correlation with mRNA levels, there was substantial variation between individual isoforms. See, e.g., p. 311 wherein it is stated that “The majority of the protein isoforms, however, did not correlated with mRNA levels, and thus their expression is regulated by other mechanisms.” See also, p. 309, col. 2 wherein it is stated that “In addition to differences in the relationship between mRNA levels and protein expression among isoforms, some genes with very comparable mRNA levels showed a 24-fold difference in their protein expression. Genes with comparable protein expression levels also showed up to a 28-fold variance in their mRNA levels.”  
Vogel et al (Nature Review Genet. March 2012. 13(4): 227-232) teaches that “Current data demonstrate a substantial role for regulatory processes occurring after mRNA is made — that is, post-transcriptional, translational and protein degradation regulation — in controlling steady-state protein abundances” (see abstract). It is reported that, at steady state, mRNA abundance is not predictive of protein abundance about 60% of the time (p. 228).


	 The teachings of Hanke et al. (Clinical Chemistry. 2007. 53: 2070-2077) support the unpredictability of extrapolating gene expression results from one sample type to another. Hanke et al studied RNA expression levels in urine samples. Hanke reports that “Our experiments indicate that RNA tumor markers derived from gene expression analysis of cells or tumor material (e.g., hTERT, UPK1A, HTATIP2) cannot be transferred unconditionally to RT-qPCR–based analysis of whole urine.” 
The teachings of Palmer (BMC Genomics. 2006. 7:115) also support the unpredictability of extrapolating gene expression results from one sample type to another. Palmer states that “Blood is a complex tissue, containing a variety of cell types – including T-cells, B-cells, monocytes, NK cells, and granulocytes, each of which can be further subdivided. The relative proportion of each of these cell types can vary greatly between individuals and with states of health and disease, and in response to 
Min et al (BMC Genomics. 2010. 11:96) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106). 

35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir.1999). 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than 
 

In the present situation, in view of the high level of unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Rodig et al (US 20170029904) teaches methods for characterizing aggressive diffuse large B-cell lymphoma (DLBCL) and selecting a therapy for DLBCL comprising detecting a gene expression profile of a sample comprising B-cell lymphoma cells from a subject, wherein the gene expression profile includes MYC mRNA levels (i.e. a gene recited in each of present Tables 1-4 and claims 8-14), particularly wherein the therapy is R-CHOP (e.g. para [0006-0010]). Rodig states that “`genetic double hit lymphomas` (DHLs), for the purposes of this study [are] defined as the combination of a MYC-rearrangement and either a BCL2- or BCL6-rearrangement.” Rodig (para [0005]) teaches that the diagnostic molecular classifier disclosed therein, which includes detection of MYC expression levels, “accurately predicted pathological diagnoses of BL and DLBCL, and provided more objective sub-classification for a subset of BCL-U and genetic "double-hit" lymphomas as molecular BL or DLBCL. A molecular classifier of MYC activity correlated with MYC IHC and stratified patients with primary DLBCL treated with R-CHOP into high- and low-risk groups. These results establish a 
	Xu-Monette et al (Modern Pathology. 2015. 28:1555-1573) teaches methods of analyzing gene expression profiles in double-hit DLBCL tissue samples as indicative of the prognosis of DLBCL (e.g. abstract and p. 1565). Xu-Monette teaches that high expression of Myc was correlated with worse overall survival in DLBCL (e.g. abstract and Tables 1 and 2). In Tables 2 and 5, the reference identifies genes upregulated and downregulated in DLBCL and GCB-DLBCL, including the MYC, PEG10, MIR155HG, BATF, RFFL and SCL25A27 genes (as recited in present claim 13).    
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634